DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. In regards to the rejection of claim 9 under 35 U.S.C. 112, the Applicant argues that “in the embodiment of Fig. 6, the control member is shown as a microcontroller unit (MCU) in communication with the electrode members” and “the application describes at least an example of a microcontroller unit constituting the control member and electrodes as sensing means utilized to collect data for detecting body impedance” (see Remarks). 
The examiner respectfully disagrees. Neither the drawing or the specification discloses that the “control unit is an MCU”. The only reference to Figure 6 is that it is “the nerve stimulator 10 may be used for tinnitus treatment”. There is no written description in the specification of an MCU or that the “control unit” is the MCU component depicted in Figure 6. As such, for the reasons stated above and previously made of record, the claims remain rejected under 35 U.S.C. 112, 1st as detailed below. 
Additionally, Applicant’s arguments with respect to claims 1-10 have been considered but are moot due to the new grounds of rejections necessitated by the amendments to the claims as detailed below. 


Election/Restrictions
Newly submitted amended claims 1-8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (original 1-8) and II (amended claims 1-8) are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, modes of operation and function. Invention II requires a control member to detect impedance at a plurality of electrode members and identifying one low impedance electrode. Invention I did not include a controller, impedance measurement or identifying low impedance electrode nor did the originally presented dependent claims recite this subject matter (i.e., impedance sensing and selection of a low impedance electrode) with a first electrode in contact with the auricle and a second electrodes in contact with the external auditory meatus. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Additionally, Invention II (amended claims 1-8) and Invention III (claims 9-10) are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, modes of operation and function. Invention II requires a pad member with two pad portions (first and second portions) in contact with the auricle and external auditory meatus, respectfully. On the contrary, Invention III does not require a first and second electrode nor do they contact the auricle and external auditory meatus. Instead Invention III requires a control member to “sequential or simultaneously output initial electrical stimulations to the plurality of electrodes” which is not required in Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention (i.e., Invention III, subject matter recited in claims 9-10), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While there is support for “optimal electrical stimulation pattern based on the human body impedance detected in the plurality of electrode members” and “the optimal electrical stimulation pattern is formed by an electrode member in which a relatively low human body impedance is detected among the plurality of electrode members”. There is no support for “identify at least one low impedance electrode from the plurality of electrode members based on the detected impedance at each of the plurality of electrode members” or to “control the at least one low impedance electrode to output a patterned electrical stimulation”.
Additionally, claim 9 recites a “control member”. While the specification recites the “control member” there is no description of what constitutes the “control member” or how it can detect “body impedance”. For example, there is no description of components or sensing means utilized to collect the data.
Furthermore, claim 10 recites “the at least one low impedance electrode comprises a plurality of low impedance electrodes but less than a total number of the plurality of electrodes”. There is no support in the specification for that limitation. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Magee (US Patent Publication 20130103118 A1). 
As to claim 9, as best understood in light of the rejections under 35 U.S.C. 112 above, Magee discloses a pad member provided with a plurality of electrode members (e.g., paragraphs 42-43 and 53; also see figures) and configured to output electrical stimulations to the body (e.g., Figure 1); and a control member (e.g., Figure 17; also see paragraphs 80-82) configured to control electrical stimulations by the plurality of electrode members, the control member configured to: control the plurality of electrode members to sequentially or simultaneously output initial electrical stimulations (e.g., paragraph 47; also see Figure 1); detect an impedance at each of the plurality of electrode members (e.g., paragraphs 15-17; also see Figure 1); identify at least one low impedance electrode from the plurality of electrode members based on the detected impedance at each of the plurality of electrode members (e.g., paragraphs 15-17; also see Figure 1); and control the at least one low impedance electrode to output a patterned electrical stimulation (e.g., paragraphs 15-17; also see Figure 1). 
As to claim 10, as best understood in light of the rejections under 35 U.S.C. 112 above, Magee discloses the at least one low impedance electrode comprises a plurality of low impedance electrodes but less than a total number of the plurality of electrodes (e.g., Figure 1; also see paragraph 43, for example). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792